department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director eo rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number date december legend state date date date program program entity amount amount conference amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code lr c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below facts the information you submitted indicates that you were organized as a not-for-profit corporation on date under the laws of state you filed a form_1023 on date for determination of exempt status under sec_501 c on date you submitted a form_1024 and requested determination under sec_501 instead of sec_501 c you state that your primary activity is developing open source software and an interactive forum for the advancement of unified communications software your articles of incorporation state that you are not organized for profit and that no part of your net_earnings shall inure to the benefit of any private individual within the meaning of sec_501 c your articles state that your principal activities shall include serving the mutual benefit of developers distributors and customers of open source software creating and distributing software under open-source licensing soliciting contributions of software and securing - intellectual_property the articles also state you may make distributions to non profits entitled to exemption under sec_501 c or c and that your assets shall be distributed to one or more nonprofits entitled to exemption under sec_501 c or c upon dissolution your bylaws state your purposes are to i create and distribute software under open source licenses ii to solicit the contribution of software for modification and incorporation into your software and iii to secure patents copyrights trademarks service marks and certification marks to distinguish your software and services from those of other organizations you provide open-source software free of charge and a website for users and contributors to interact and contribute code your largest current project is development and distribution of program developed through open source collaboration program is unified open source communications software that integrates communications into one application it provides voice video unified messaging conferencing instant messaging group chat and screen sharing features end users and system managers have the ability to set up configure and administer the system and its features remotely it appears that unrelated third parties make contributions to your software that you own your website jointly hold title to the contributed code and review and budget for these activities and you're the amounts paid to entity and that all of your other operations are performed by entity your website states that program is the open source edition of program provided to the community by entity a for-profit corporation your website references the various editions program the program editions described on your website are licensed for use for a fee payable to entity entity provides the commercial support for the program editions program serves the communications needs for mid to large size enterprises you also organize an annual three-day conference for program and program users and third party commercial ecosystem components conference is open to the public and costs approximately amount for attendance from the information your submitted it appears the content and purpose of the conference appears to be convening users of and contributors to program and program with vendors of components applications or support services for program and program for information exchange and education related to program and program you state you are organized to benefit the industry or line_of_business of higher education institutions your membership is limited to higher education institutions you work with your member educational institutions to tailor and integrate program with other programs specific to educational institutions the educational institutions pay an initial membership fee ranging from amount and an annual membership fee ranging from amount depending on the student size of the educational_institution the members receive i program otherwise available for free to the public ii commercial support and guidance otherwise available to paying users of program iii free admission to conference user conference and iv a position on your steering committee to have a voice in the direction of development of your software the commercial support is provided by entity you state that your programs are intended to assist higher education it administrators with mobile learning systems as well as the communication needs of the students and faculty nonmembers which may include any member of the public may use program free of charge and receive free support provided by the open-source community through your website - nonmembers may also receive commercial support and guidance provided by entity for a fee and may attend conference for a fee you have not indicated whether membership on your steering committee is open to nonmembers the general_public contributes all code to you voluntarily for no compensation to the contributor line 14d of part viii of your application states that the contributors must execute a contributor agreement that allow you to use the contributions without restriction you submitted your sample contribution agreement which states that the contributor must grant you and entity joint_ownership in all worldwide common_law and statutory rights associate with copyrights and copyright applications you and entity share have the irrevocable transferable sub-licensable worldwide royalty free perpetual right to make and distribute copies and to create and distribute collective and derivative works of the contribution the contributor agreement states that entity will review all code and determine whether it should be admitted to the code base you state you have no employees you state that you contract out many of the services you provide the contractor for consulting support services and administrative services is entity in your consulting services agreement you agreed to pay of the annual membership and renewal fees received by you to entity in the support services agreement you agree to pay of the annual and renewal membership fees received by you to entity in the administrative services agreement you agree to pay of the annual and renewal membership fees received by you to entity entity was created by your founders to provide support services for program and that it is focused on commercial support for mid-size to large organizations entity was organized in the first year you had any substantial profits three of your five directors are employees of entity two of those directors are also directors and chief officers at entity you state that none of those persons bill you for their time spent on your contracts as employees of entity you state that those services which must be outsourced are bid out and that those directors recuse themselves from the vote on vendor selection your minutes indicate that all three interested directors voted on the rate structure and other substantive provisions of the agreement with entity for consulting services support services and administrative services your financial statements show loans to entity it appears that most of your activities are outsourced to entity and that the operations performed directly by you are limited to holding title jointly with entity to the software maintaining your website and budgeting for outsourced activities such as conference administrative services support services and consulting services your bylaws state that no more than of your directors shall be interested persons you define an interested person as any persons directly compensated by you for services rendered within the prior twelve months as employee or as independent_contractor and family members of those persons your bylaws state that an annual report must be prepared showing all transactions in which an interested person had a direct or indirect financial interest and that involve more then dollar_figure for purposes of that provision an interested person includes any director officer employee of you your parent or subsidiary or any holder of more than of the voting power your organization your parent or subsidiary mere common directorship shall not be considered such an interest it states that if the transaction was with a partnership with which the interested person is a partner only the interest of the partnership need be described in such report law -4 sec_501 c provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues not organized for profit and no part of the net_earnings of which inure to the benefit of private shareholders or individuals sec_1_501_a_-1 provides p rivate shareholder or individual s refers to persons having a personal and private interest in the activities of the organization sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade the activities of such organization should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 c even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_294 1958_1_cb_244 describes an organization formed to promote the business interests of those involved in the manufacture and sale of a particular patented product membership in the organization is limited to those engaged in the manufacture and sale of the product the organization owns the controlling interests in the corporation that holds the basic patents in the product the revenue_ruling holds that such organization does not qualify for exemption as a business league under sec_501 c since it is engaged in furthering the business interests of the dealers of a particular product as distinguished from improving business conditions generally revrul_66_338 1966_2_cb_226 holds that an organization formed to promote the interest of a particular retail trade which advised its members in the operation of their individual businesses and sells supplies and equipment to them is not exempt under sec_501 c the revenue_ruling states that by providing its members with an economy and convenience in the conduct in their individual businesses the organization is performing particular services for individual persons as distinguished from activities aimed at the improvement of business conditions in their trade_or_business revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 c as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses - rev_rul 1973_2_cb_180 in discussion the exempt status of a shopping center merchants' association under sec_501 c describes in detail the history of sec_501 c and the types of organizations described therein in the case of a chamber commerce or similar organization the common business_interest required by sec_1 c -1 is usually the general economic welfare of a community and it has been accepted that an organization seeking sec_501 c as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all the commercial enterprises in a given trade community trade associations or business_leagues under sec_501 c are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in a sec_501 co organization is voluntary and open generally to all businesses and professional persons in the community revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is comprised of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members' use of m's computers are also discussed and current information concerning m's products is also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 c the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 c because a single brand represented only a segment of an industry in 765_f2d_1387 9th cir aff'g 48_tcm_471 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 c because it benefited essentially users of ibm equipment in 611_f3d_617 9th cir the ninth circuit_court of appeals held that an association that owned and marketed a wireless networking protocol and trademark was not exempt under sec_501 c because it engaged in a business ordinarily - conducted for profit it did not improve the conditions of one or more lines of business and it provided particular services for members the court cited the district court's discussion of the differences between bluetooth and 267_fsupp_830 w o wash finding that t he product in american plywood was something the members were already selling to begin with the product here is something the members banded together to create thus the collective enterprise of the association derives from the fact that it has created a thing of value which its members can then use to enhance the value of the products they sell in 667_fsupp_250 d c md the court held that an organization which served the needs of users of a specific brand of computers promoted only a segment of a line_of_business and was not exempt under sec_501 c in 71_tc_1067 the petitioner conducted training seminars and lectures under licensing arrangements with various for-profit corporations conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree the question for the court was whether the for-profit benefited substantially from the operation of the applicant in 80_tc_438 rev'd on other grounds 734_f2d_71 1st cir the tax_court ruled that exchanging insurance underwriting information among an organization's members with virtually all insurers in the nation as members was not a regular business of a kind ordinarily conducted for profit and therefore did not preclude exemption of organization as a business league under sec_501 c in making this determination the case law has generally focused on the existence of competing profit-oriented businesses factors indicating the existence of competing profit-oriented businesses include whether there was reasonably foreseeable competition whether a for-profit business would or could perform a similar function if the organization ceased operations and the existence of actual competition rationale based on the information provided your primary activity is the development and promotion of particular software which is in competition with other software the collaborative development of your products and free distribution of your product without technological support does not distinguish your activity from commercial activity you do not improve one or more lines of business but rather perform particular services for members your paying members receive a commercial level technological support for your product further it appears that your membership fees inure to the benefit of private persons because you contract with an entity related to your directors to receive of your membership fees and joint_ownership of intellectual_property rights to your software code therefore you do not qualify for recognition under sec_501 c sec_501 c authorizes federal_income_tax exemption for business_leagues defined in sec_1 c -1 an organization must satisfy the following factors to be recognized as exempt - it must be an association of persons having some common business_interest and its purpose must be to promote this common business_interest it must not be organized for profit it must be a membership_organization and have a meaningful extent of membership support no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a cooperative basis or produces only sufficient income to be self-sustaining its activities must be directed at the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_1_501_c_6_-1 see 611_f3d_617 9th cir according to the activities of your member organizations the common interest of your member organizations is higher education thus your main activities should consist of improving the business of the higher education industry to be qualified as a sec_501 c organization in 80_tc_438 the court noted that a business league must not only improve the conditions of a line_of_business but must do so in a way different from simply supplying products or services to its members to determine whether an organization is exempt under sec_501 c the court stated the ultimate inquiry is whether the association's activities advance the members' interests generally by virtue of their membership in the industry or whether they assist members in the pursuit of their individual businesses 734_f2d_71 the court cited education programs lobbying and institutional_advertising as the type of activities that clearly met this test since your activities are not directed at promoting the common economic interests of all the commercial enterprises in a given trade community your right to exemption under sec_501 c if any rests on your characterization as a business league or trade_association an organization under sec_501 c is a membership_organization characteristically supported by dues the information that you have submitted indicates that your membership in general supports you through initial and annual membership fees however your members have a very limited involvement in your activities in fact your activities do not involve your members except on a limited basis your day to day operations are overseen by entity membership support both in the form of dues and involvement in the organizations must be at a meaningful level see revrul_73_411 supra it does not appear that your activities promote higher education in general other than provision customization and support of unified communications software in fact the same benefits available to the dues-paying members of the industry you promote are available to any other persons for a fee in effect the common economic_interest of your organization is your software rather than higher education institutions you engage in a regular business of the kind ordinarily carried on for profit because your purpose is to develop and promote specific software sec_1 c -1 an organization whose purpose is to engage in regular business of a kind ordinarily carried on for - profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league kl the business' nature determines whether it is ordinarily carried on for profit revrul_81_174 the inquiry focuses on the existence of competing profit-oriented businesses 80_tc_438 rev'd on other grounds 734_f2d_71 1st cir factors indicating the existence of competing profit-oriented businesses include whether there is reasonably foreseeable competition whether a for-profit business would or could perform a similar function if the organization ceased operations and the existence of actual competition kl pincite activities engaged in by regular businesses of the kind ordinarily carried on for profit include promoting uniform practices in connection with a certain product or patented technology directly or indirectly owning the relevant trademarks or patents to that product or technology granting licenses under the trademarks or patents to use the product or technology and selling the equipment and materials necessary to manufacture the product see bluetooth sig f 3d pincite revrul_58_294 supra furthermore a group of individuals banding together to produce a particular product indicates that the members intend to create a thing of value which the business league's members can then use to enhance the value of the products they sell bluetooth sig f 3d pincite your activities are indistinguishable from the activities performed by the organizations in revrul_58_294 and 611_f3d_617 first you develop and promote particular software own the relevant trademarks and patents and grant licenses to members and non members to use your trademark additionally your members and users of your software created the software and which they can then use for any purpose the fact that you distribute the community edition of your software to the public for free does not change this conclusion in bluetooth sig the court recognized that licensing intellectual_property for a low-price is a business tactic to prevent competitors from forming rival technology standards as the district_court recognized the bluetooth trademark is a valuable commodity which is for sale under different circumstances ericsson or the original promoters might have licensed its intellectual_property for a low price companies license their intellectual_property rights all the time and here-where competitors could just as easily come up with a different standard-the owner will likely license its intellectual_property at a low enough cost to prevent the formation of rival standards if ericsson had decided to license the bluetooth brand and technology it would be engaging in business activity of the sort ordinarily engaged in for profit a low selling_price and a manufacturer-agnostic rights holder do not change the fundamental commercial nature of the transaction f 3d pincite you collaborate with members and nonmembers to develop technology and you market own and promote the technology you don't charge for use of the basic version of - your product which is a common commercial marketing tactic therefore you engage in a business ordinarily conducted for profit in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 c because a single brand represented only a segment of an industry similarly the court in bluetooth sig determined that bluetooth-enabled products was not an industry f 3d pincite your activities do not improve the business conditions of one or more lines of business because organizations that use your software are not an industry therefore you do not benefit a line_of_business additionally your primary activity is developing distributing and licensing software although you distribute the software royalty free your software competes with software produced by other entities the fact such software may not perform the exact same function or as well as yours is irrelevant you promote a single brand or product organizations that promote a single brand or product within a line_of_business do not improve an industry or line_of_business and do not qualify for exemption under sec_501 c national muffler dealers ass'n u s pincite revrul_68_182 1968_1_cb_263 revrul_83_164 1983_2_cb_95 by developing and promoting your software you are performing particular services for members revrul_68_264 defines particular services as including an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses see mib inc v commissioner 734_f2d_171 1st cir your membership includes members of the industry of higher educational institutions and any other users or contributors of your software your members pay a membership fee and receive in return access to program and technical assistance which is otherwise available for purchase by entity your members are essentially paying for a product and a service related to the product which effect their economic operation and which are otherwise available by purchase from entity or other competing companies your members also may participate in the direction of further development of your software such participation allows the members to maximize the economy of your software to their individual business revrul_68_264 supra you are similar to the organization described in revrul_56_65 supra which furnished particular information and specialized individual services to individual members to effect economies in the operation of their individual businesses such an organization is not an exempt business league or board_of trade within the meaning of sec_501 c sec_501 c provides that no part of the net_earnings of an exempt business league may inure to the benefit of private shareholders or individuals sec_1 a -1 c of the income_tax regulations provides the terms private shareholders or individuals refer to persons having a personal and private interest in the activities of the organization if a related for-profit corporation benefited substantially from the operation of an applicant organization it does not qualify for exemption see 765_f2d_1387 9th cir 71_tc_1067 you have three contracts with entity that stipulate a total of of your membership income shall be paid to entity three of your five directors are officers and or employees of entity your board meeting minutes evidence that three of your five directors a voting majority of your board voted on all of the contracts with entity although you state your directors do not bill you for their time as employees of entity - you have not provided any evidence that your directors do not benefit otherwise from the payment of all of your membership income to entity your bylaws and articles allow interested persons to vote on transactions from which they may benefit indirectly your bylaws only require interested persons who benefit from transactions to report such transactions annually but not before voting on preparing or closing such transactions your minutes indicate that the interested directors participated in such votes and initiated and seconded the votes on the rate structure and other substantive provisions of the agreements with entity for consulting services support services and administrative services your minutes do not indicate any discussion of any other contractor to provide administrative consulting or support services or whether the amounts paid to entity were reasonable necessary and ordinary there is no upper limit on the compensation to be paid to entity there is no evidence that the compensation is linked to the value of services performed your financial statements also indicate you have entered into loan transactions with entity but you have not provided any information that these transactions were reasonable arms-length transactions you also state that you are the protectorate of your software but your contribution agreements require contributors to assign joint copyright ownership to you and to entity further entity controls the decisions with respect to contributions to the software code you have not provided any evidence that these transactions are ordinary and necessary business_expenses negotiated at arms length in your best interest you distribute most of your revenue to entity and have apparently distributed a portion of your assets to entity the timing of your founders organizing entity also indicates intent to divert your assets from advancing an exempt_purpose conclusion for the reasons described above we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties ofperjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you - want representation during the conference procedures you must file a proper power_of_attorney form_2848 power ofattorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
